DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "tap water spouting portion," "function water spouting portion," and "operation portion" in claims 1-4.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

The “tap water spouting portion” is described in the disclosure as a water spout (6, see fig. 4).
The “function water spouting portion” is described in the disclosure as another water spout (8, see fig. 4).
The “operation portion” is described in the disclosure as a switch (see paragraph 38).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 1, the limitation, “main detection range of the detection sensor” is confusing because it is unclear what is considered a main detection range of the sensor and what is not part of the main detection range. The above-mentioned term is also not a term of art. One of skilled in the art would not be able to discern the metes and bounds of the claim due to the ambiguous nature of the term “main detection range”.     Appropriate correction is required.

In claim 1, the limitation, “the controller further comprises a second spouting mode prioritization function, while the second spouting mode is executed” is confusing because it is unclear if the limitations that follow are part of the “second spouting mode prioritization function” or not. It is unclear what is included in the “second spouting mode prioritization function”.  For examination purposes the above limitation is interpreted as ‘-- the controller further comprises a second spouting mode prioritization function, where the second spouting mode is executed… --’.     Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, and 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iwao (JP 2016141957 A).
In regards to claim 1, Iwao teaches a faucet apparatus (see figs. 2) for spouting supplied tap water into a water receiver (bowl 3, see fig. 1), the faucet apparatus comprising: a tap water spouting portion (12a first spout, see figs. 2) causing the tap water to be spouted; a function water spouting portion (13a second spout, see figs. 2) causing function water having a higher bacteria removing effect than the supplied tap water to be spouted (by covering a larger surface area by forming a full cone from the discharge port, see paragraph 17); a first solenoid valve (25) switching between an opened state and a closed state of a supply flow path of tap water (flow path 17) to the tap water spouting portion (see fig. 5); a second solenoid valve (28) switching between an opened state and a closed state of a supply flow path of function water (flow path 18) to the function water spouting portion (see fig. 5); a controller (40) controlling the first solenoid valve and the second solenoid valve (40 connected to the solenoid valves 25 and 28, see fig. 5); a detection sensor (14, 14a) detecting an object (see paragraph 14); and an operation portion accepting an operation instruction by a user (setting means 15 with switch 15a for accepting discharge modes, see paragraph 14); wherein the function water spouting portion is formed to spout the function water into a main detection range of the detection sensor (discharge range of function water R13 intersects the sensor line L14, see fig. 4 and paragraph 19); the controller comprises: a first spouting mode (see paragraph 25), when it is judged that the detection sensor has detected an object (opening the solenoid valve 25 based on the signal sensed by the sensor 14, see paragraphs 30, 27; Also see “ON” detection state of the sensor 14, step S11, fig. 6 and paragraph 30), causing the first solenoid valve to be into the opened state and causing the tap water to be spouted from the tap water spouting portion (water spouted through flow path 17 and first spout, see paragraphs 30, and 25); and a second spouting mode (see paragraph 26), by the operation portion accepting the operation instruction (based on the switch state accepted from user switch 15a), causing the opened state of the second solenoid valve (see operation of valve 28 at step S18, based on input from setting means 15, fig. 6 and paragraph 30) to be continued for a first predetermined time from the opened state which the second solenoid valve become (flow through water discharge unit 13 is continued for a time period until detection state of the sensor is switched, see paragraph 32), and causing the function water to be spouted from the function water spouting portion (water spouted through flow path 18 and second spout, see paragraph 26); and the controller further comprises a second spouting mode prioritization function (automatically switching to 2nd water discharge mode through second spout 13a), while the second spouting mode is executed, controlling not to execute the first spouting mode even if it is judged that the detection sensor has detected an object (switching to 2nd water discharge mode through spout 13a even when the object is detected by the sensor 14, see paragraphs 37-38).
In regards to claim 2, Iwao teaches all the limitations of claim 1 and further discloses that the first predetermined time is set in advance (discharging the second water discharge 13 by opening the second solenoid valve 28 for at least a time period for which the sensor does not switch its detection state, see paragraph 32; where the opening period of the second valve is preset at the controller see fig. 6, and paragraphs 29-32); and if the controller judges that the detection sensor has detected an object (Yes, at step S11, see paragraph 30 and fig. 6) and, furthermore, continues the judgment that the detection sensor has detected the object even after the first predetermined time passes while the second spouting mode is executed (see On state at step S21, paragraph 32 and fig. 6), the second spouting mode of the controller is extended and executed for more than the first predetermined time while the judgment that the detection sensor has detected the object continues (water discharge through second solenoid valve 28 is continued from steps S16 through S18, S19 and S21 and repeated beyond the first predetermined time period, see fig. 6 and paragraphs 30-32).
In regards to claim 4, Iwao teaches all the limitations of claim 2 and further discloses that the controller further comprises a second spouting mode end function (ending all of the processes, see paragraph 34), when a third predetermined time longer than the first predetermined time passes from starting the second spouting mode (elapsing predetermined seconds after the first predetermined time repetitions, see paragraph 34 and step S23 and S27, see fig. 6), causing extension of execution of the second spouting mode to be ended even if the controller continues the judgment that the detection sensor has detected the object (ending the on-going second discharge mode after the passage of seconds at step S23, see paragraph 34 and fig. 6).
Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MERAJ A SHAIKH whose telephone number is (571)272-3027.  The examiner can normally be reached on M-R 9:00-1:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MERAJ A SHAIKH/Examiner, Art Unit 3763                                                                                                                                                                                                        /NELSON J NIEVES/Primary Examiner, Art Unit 3763